Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larmour-Ship (WO 2017/199254) in view of Larson (US Patent Application Publication no. 2004/0168909).
Regarding claim 1, Larmour-Ship discloses a process for recovering gold from a refractory gold ore (abstract; page 5, second paragraph; claim 1), comprising the steps of: leaching the gold-containing material with an aqueous solution comprising elemental bromine and a bromide source to form a pregnant leach solution with the gold dissolved therein (abstract; separating the ore particles from the aqueous phase to obtain a leach liquor (page 6, second paragraph to page 7, second paragraph; claims 2-33); adjusting the pH of the leach liquor to the alkaline range to produce a gold-containing precipitate (page 7, third paragraph; claim 4); collecting the gold-containing precipitate and recycling a bromide-containing barren solution for reuse as an aqueous bromide feed solution (abstract; page 8, last paragraph; page 9, last paragraph; page 27, example 62).
Larmour-Ship fails to teach a step of electrolyzing a mixture consisting of ore particles and an aqueous bromide solution in an electrolytic cell having anode and cathode, wherein bromine is produced at the anode by oxidation of the bromide, thereby dissolving gold in the aqueous phase. However, Larmour-Ship discloses that each of the aqueous bromide containing solutions is delivered to a regeneration unit comprising one or more electrolytic cells to produce elemental bromide and recover gold (paragraph 11, last paragraph; page 12, paragraphs 1-4; claim 15). Larmour-Ship also shows related art where a closed-loop comprising the steps of electrolysis, leaching, separating and adjusting the pH is well-known, as shown in figure 1.
Larson discloses a method for recovering gold from ores (paragraphs 27-28) comprising a step of electrolyzing a mixture consisting of ore particles and an aqueous bromide solution in an electrolytic cell (529; figure 15) having anode and cathode (paragraphs 68-69; figures 7-8), wherein bromine is produced at the anode by oxidation of the bromide, thereby dissolving gold in the aqueous phase (paragraphs 68-69). It would have been obvious to one having ordinary skill in the art at the time of filing to electrolyze a mixture consisting of the ore particles and a bromide solution in the method of Larmour-Ship because as taught by Larson, this is well-known in the art to be effective to produce bromine and recover gold metal, and one would have a reasonable expectation of success in doing so.
Regarding claim 2, Larson teaches wherein the pH of a leach liquor is adjusted
to the alkaline range (pH can be adjusted as desired in the range of 3-8) by electrolyzing the leach liquor in an electrolytic cell having anode and cathode, whereby hydroxide ions are produced at a cathode upon water reduction (paragraphs 35-38; 43; 68-69).
Regarding claim 3, the refractory ore of Larmour-Ship is sulfide-containing ore (page 5, second paragraph).
Regarding claim 4, Larmour-Ship discloses a process for recovering gold from a refractory gold ore (abstract; page 5, second paragraph; claim 1), comprising the steps of: leaching the gold-containing material with an aqueous solution comprising elemental bromine/bromide lixiviant to form a pregnant leach solution comprising AuBr- ions (abstract; page 21, paragraph 4 and table 3 on page 22); separating the ore particles from the aqueous phase to obtain a leach liquor (page 6, second paragraph to page 7, second paragraph; claims 2-33); to collect the gold-containing precipitate and recycling a bromide-containing barren solution for reuse as an aqueous bromide feed solution (abstract; page 8, last paragraph; page 9, last paragraph; page 27, example 62).
Larmour-Ship fails to teach a step of electrolyzing a mixture consisting of ore particles and an aqueous bromide solution in an electrolytic cell having anodic and cathodic compartments, feeding an anolyte and a catholyte comprising AuBr- ions containing the pregnant leach solution, and applying an electrical voltage across the electrodes, thereby oxidizing bromide to bromine at the anode to dissolve gold in the anolyte and reducing water at the cathode to create an alkaline environment and precipitate a gold-containing solid in the catholyte. However, Larmour-Ship discloses that each of the aqueous bromide containing solutions is delivered to a regeneration unit comprising one or more electrolytic cells to produce elemental bromide and recover gold (paragraph 11, last paragraph; page 12, paragraphs 1-4; claim 15). Larmour-Ship also shows related art where a closed-loop comprising the steps of electrolysis, leaching, separating and adjusting the pH is well-known, as shown in figure 1.
Larson discloses a method for recovering gold from ores (paragraphs 27-28) comprising a step of electrolyzing a mixture consisting of ore particles and an aqueous bromide solution in an electrolytic cell (529; figure 15) having anode in an anode compartment and cathode in a cathode compartment (paragraphs 68-69; figures 7-8), wherein bromine is produced at the anode by oxidation of the bromide, thereby dissolving gold in the aqueous phase (paragraphs 68-69). It would have been obvious to one having ordinary skill in the art at the time of filing to electrolyze a mixture consisting of the ore particles and a bromide solution in the method of Larmour-Ship because as taught by Larson, this is well-known in the art to be effective to produce bromine and recover gold metal, and one would have a reasonable expectation of success in doing so.
Regarding claim 5, Larmour-Ship suggests feeding of the anolyte to the anodic compartment includes the circulation of an anolyte stream between the anodic compartment and a leach reactor where ore particles were mixed with the aqueous bromide solution (Larmour-Ship discloses that each of the aqueous bromide containing solutions is delivered to a regeneration unit comprising one or more electrolytic cells to produce elemental bromide and recover gold (paragraph 11, last paragraph; page 12, paragraphs 1-4; claim 15). Larmour-Ship also shows related art where a closed-loop comprising the steps of electrolysis, leaching, separating and adjusting the pH is well-known, as shown in figure 1); and the feeding of the catholyte to the catholyte compartment includes the circulation of a catholyte stream between the cathodic compartment and a reactor accommodating pregnant leach solution (Larmour-Ship discloses that each of the aqueous bromide containing solutions is delivered to a regeneration unit comprising one or more electrolytic cells to produce elemental bromide and recover gold (paragraph 11, last paragraph; page 12, paragraphs 1-4; claim 15). Larmour-Ship also shows related art where a closed-loop comprising the steps of electrolysis, leaching, separating and adjusting the pH is well-known, as shown in figure 1). Larson also discloses a method for recovering gold from ores (paragraphs 27-28) comprising a step of electrolyzing a mixture consisting of ore particles and an aqueous bromide solution in an electrolytic cell (529; figure 15) having anode and cathode (paragraphs 68-69; figures 7-8) wherein the electrolyte fed to the electrolytic cell is obtained after leaching an ore (paragraph 68; figure 15).
Regarding claim 6, Figure 15 of Larson shows directing the leach liquor that is separated from the anolyte stream (line 530 exits the anode compartment), to the circulation of the catholyte stream (recycles back into line 528), and using the barren
solution that is separated from the catholyte stream as feed solution in the circulation of the anolyte stream (paragraphs 68-69).
Regarding claim 7, the refractory ore of Larmour-Ship is sulfide-containing ore (page 5, second paragraph).
Regarding claim 8, even though Larmour-Ship fails to explicitly teach wherein the sulfide content of refractory ore is from 1 to 10 wt%, it has been held by courts that generally, differences in concentration not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. In the instant case, one having ordinary skill in the art at the time of filing would have found it obvious to determine the optimum content of the refractory ore by routine experimentation.
Regarding claim 9, Larson discloses where the alkaline environment at which gold-containing solid is precipitated is at a desired pH (the pH is selected depending upon the chemistry of the ore. It will be understood by one skilled in the art as to which type of these reactions occur depends upon the metals present, their concentration, the pH of the solutions; paragraph 53). It has been held by courts that generally, differences in concentration not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794